Citation Nr: 9919516	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include lung cancer, as due to exposure to Agent Orange, 
ionizing radiation and smoking in service.  

2.  Entitlement to service connection for cancer of the 
bladder, as due to exposure to Agent Orange, and ionizing 
radiation in service.  

3.  Entitlement to an increased evaluation for a heart 
condition, rated as left axis deviation with a history of 
left anterior hemiblock and currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
December 1952, and from August 1955 to May 1973, when he 
retired after more than 20 years active service.  He was 
wounded in Vietnam in January 1969 by multiple mine 
fragments.

This appeal arises from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a lung disability and cancer of the bladder and increased 
ratings for residuals of shell fragment wounds to the right 
thigh, for left axis deviation and a bilateral hearing loss.  

In April 1997 the Board of Veterans' Appeals (Board) denied a 
compensable rating for a bilateral hearing loss.  The other 
issues on Appeal were remanded to the RO for additional 
development.  After development was completed the claims were 
again send to the Board for appellate consideration.  

The Board in a November 1998 decision granted an increased 
rating to 20 percent for residuals of shell fragment wound to 
the right thigh.  The other issues on appeal were remanded to 
the RO for additional development.  


FINDINGS OF FACT

1.  The veteran did not manifest a chronic lung disorder 
during his military service; a chronic lung disorder was 
first identified more than 18 years after his release from 
military service; no competent evidence has been submitted 
that links a current lung disorder to his military service.

2.  The veteran has not presented competent medical evidence 
that his currently diagnosed lung disability is related to 
exposure to ionizing radiation in service.  

3.  The veteran has not presented competent medical evidence 
that his currently diagnosed lung disability is related to 
exposure to toxic chemicals, including Agent Orange.

4.  The veteran filed his claim for service connection for a 
lung disability due to the use of tobacco products in 
September 1998.  

5.  The veteran's left axis deviation with a history of left 
anterior hemiblock has not produced a complete block or 
necessitated the insertion of a pacemaker and is currently 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a lung disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a rating, in excess of 10 percent, for 
left axis deviation with a history of left anterior 
hemiblock, have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7015 (1997); 
38 C.F.R. § 4.104, Diagnostic Codes 7015 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The threshold question which must be resolved with regard to 
any claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet.App. 141 (1992); medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for disability is due to 
exposure to ionizing radiation in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. §§ 3.309, 3.311.  If a claim is based on a 
disease other than one of those listed at 38 C.F.R. § 3.311, 
VA shall nevertheless consider the claim under the provisions 
of this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 3.311 
(1998).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to such agent during that 
service.  38 C.F.R. § 3.307.  

Service connection may be granted on a presumptive basis for:  
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcoma based on exposure to an herbicide agent.  
38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 1999).  While this law prohibits 
service connection for disability on the basis that such 
resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service, it does 
not preclude service connection for a tobacco related 
disability which became manifest during service or to the 
requisite degree of disability during any applicable 
presumptive period.  This law is  applicable only to claims 
filed after June 9, 1998.


Factual Background.  The service medical records in the 
claims folder do not include any records from the veteran's 
period of service from September 1947 to December 1952, other 
than the veteran's separation examination from December 1952.  
On separation examination the veteran's lungs and chest were 
noted to be normal.

On service entrance examination in October 1954 the veteran's 
lungs were again noted to be normal.  Chest X-rays was noted 
to be normal.  An August 1955 Report of Physical Examination 
revealed that the veteran's lungs were normal.  Chest X-rays 
was normal.  

Service medical records include a February 1960 chest X-ray.  
X-rays of the chest revealed no evidence of thoracic, bone, 
cardiovascular, pulmonary, pleural or mediastinal pathology.  

A Report of Medical Examination dated in July 1961 reveals 
that examination of the lungs and chest was normal.  A chest 
X-ray was normal.  

A separation examination in April 1962 revealed that 
examination of the lungs and chest was normal.  Chest X-rays 
were negative.  On a Report of Medical History the veteran's 
response to the question of whether or not he had ever worked 
with radioactive substances was answered "classified."  

A June 1966 Report of Medical examination revealed that 
examination of the lungs and chest was normal.  Chest X-rays 
were negative.  

An August 1968 chest X-ray was negative.  

An October 1968 Report of Medical History includes a notation 
that the veteran worked around radioactive substances when he 
was in contact with AK-31 warheads in missiles.  

A June 1970 Report of Medical Examination noted that 
examinations of the lungs and chest were normal.  The veteran 
again reported a history of working with radioactive 
warheads.  

A Report of Medical Examination in April 1972 revealed that 
the lungs and chest were normal.  

The veteran was examined prior to his retirement in February 
1973.  Examination of the lungs and chest was normal.  Chest 
X-rays were negative.  The veteran gave a history of working 
with Nike warheads from 1956 to 1967.  The veteran denied any 
history of asthma or shortness of breath.  

Private medical records from May 1990 include negative chest 
X-rays.  In June 1990 X-rays revealed no active disease.  

VA records from November 1990 include pulmonary function 
tests.  The examiner's impression was that the pulmonary 
function tests were normal  

January 1991 VA records include an assessment of pneumonia 
with probable chronic bronchitis.  March 1991 VA records 
revealed an assessment of chronic obstructive pulmonary 
disease which was fairly stable.  

Private medical records from January 1991 include chest X-
rays which were negative.  

VA hospital records from May 1991 reveal that the veteran was 
admitted for treatment of an exacerbation of asthma.  

A VA history taken in May 1991 reveals that the veteran had a 
history of increasing shortness of breath.  Twenty five years 
ago the veteran had smoked about one to one and one half 
packs a day for five years.  Then he smoked a pipe for 20 to 
21 years.  He had quit one year ago.  He was retired and had 
formerly worked in a nuclear plant and correctional 
institute.  A history of asthma and possible reactive airway 
disease treated with steroids was noted.  

VA chest X-rays from May 1991 revealed that a previous 
pneumonic process involving the right upper lobe was no 
longer identified.  June 1991 VA X-rays revealed an 
essentially normal chest.  The infiltrate and atelectasis in 
the right upper lung had cleared.  

In November 1991 VA records reveal that the veteran had a 
history of asthma and previous smoking.  VA records include 
an assessment of resolving pneumonia.  

VA records from December 1991 included a diagnosis of 
bronchitis.  

In January 1992 the veteran was treated for asthma and 
chronic obstructive pulmonary disease.  VA records from 
February 1992 include an assessment of chronic obstructive 
pulmonary disease and asthma.  

VA hospital record from July 1992 included a diagnosis of 
pneumonia and a history of asthma.  A history included in 
July 1992 VA records noted a 10 pack year tobacco history.  
The veteran quit in 1960.  He used to smoke a pipe 
intermittently.  July 1992 VA chest X-rays revealed an 
infiltrate in the right cardiophrenic angle, believed to be 
pneumonia.  September 1992 VA records reveal that the veteran 
had reactive airway disease.  October 1992 VA records include 
a diagnosis of chronic obstructive pulmonary disease.  Follow 
up treatment records in December 1992 reveal that pneumonia 
was resolved.  

March 1993 VA records included an assessment of asthma.  In 
August 1993 the veteran was seen at VA for an exacerbation of 
chronic obstructive pulmonary disease and ? early bronchitis.  

July 1993 private medical records include negative chest X-
rays.  A letter from the veteran's private physician in 
August 1993 revealed that the veteran had been followed since 
1990 with episodic cough and reactive airways.  He most 
recently had fairly severe bronchospasm associated with 
asthma and currently was under treatment.  

The veteran testified at hearing in November 1993 that he was 
involved in loading nuclear warheads in service.  He loaded 
the tritium inside the warhead which gave it nuclear 
capabilities.  He was involved in that type of work up until 
1968, from 1955 to 1968 while stationed at Fort Tilden, New 
York, and Okinawa.  His exposure was monitored at least once 
a month.  He wore a badge when he entered the pit or area 
where they worked on the missiles.  He also was exposed to 
other toxic chemicals.  Specifically, to red fuming nitro 
acid.  He was not diagnosed with any type of lung problem in 
service.  He first experienced difficulty breathing in 1989.

In September 1993 VA records noted that the veteran's asthma 
was stable.

In November 1993 the veteran submitted a statement from a 
soldier who worked under him in service.  The former soldier 
stated that while in the U.S. Army, he was assigned with the 
veteran to Fort Tilden during the years from 1956 to 1964.  
The veteran was a service technician.  He serviced Nike Ajax 
and Nike Hercules missiles which contained nuclear 
capabilities.  

VA records from February 1994 reveal that the veteran had 
discontinued smoking six or seven years ago.  

The veteran submitted a claim for service connection for lung 
cancer in April 1994.  

In November 1994 the veteran went to VA for follow up of 
bronchial asthma.  

Private medical records from October 1994 include an 
assessment of steroid dependent asthma and hay fever with 
intercurrent sinus infection.  

November 1994 private X-rays reports included a diagnosis of 
probable mild pulmonary emphysema.  

April and May 1995 private records include impressions of 
acute tracheobronchitis, and asthma.  

VA records from December 1995 include a diagnosis of right 
lower lobe pneumonia.  VA chest X-rays from December 1995 
were negative.  

Private medical records from January 1996 included complaints 
of coughing for the last few days.  The veteran had been 
hospital in Atlanta in January for bilateral pneumonia.  

In February 1996 VA records included the results of allergy 
skin testing.  The assessment was that the veteran had 
bronchospasm probably due to emphysema.  Allergy testing was 
performed and no positive reactions were noted.  The examiner 
stated that it was unlikely that allergy was playing a 
significant role.  

VA hospital records from December 1997 reveal that the 
veteran was admitted for treatment of an exacerbation of 
chronic obstructive pulmonary disease.  

In September 1998 the veteran's representative raised a claim 
for service connection for a lung disorder as a result of the 
use of tobacco products.  

In December 1998 the veteran's private physician wrote the 
following:

I began seeing (the veteran) about 1995.  
He has had recurrent respiratory problems 
related to sinusitis and asthmatic 
bronchitis.  He has also had symptoms of 
gastroesophageal reflux disease.  He has 
required multiple rounds of antibiotics 
and reflux therapy.  He does have a prior 
exposure to both tobacco smoke and agent 
orange.  It is possible that his allergic 
symptoms may be partially related to 
those prior exposures. 

February 1999 VA X-rays of the chest revealed a residual 
linear increased density in the right mid lung field which 
was probably a residual from the previous process.  Focal 
atelectasis of the left lung base could not be ruled out.  


Analysis.  The veteran has raised a claim for service 
connection for a lung disorder based on several theories.  He 
has claimed service connection for lung cancer.  He has 
asserted that his current lung pathology, is due to exposure 
to Agent Orange, ionizing radiation and toxic chemicals in 
service.  The regulations include specific criteria for 
granting service connection for lung cancer and disabilities 
due to exposure to Agent Orange and ionizing radiation in 
service, in addition to the criteria set out in 38 C.F.R. 
§ 3.303.  The Board has considered each theory of entitlement 
presented by the veteran to determine if his claim is well 
grounded.  

The Board began its consideration with the claim for service 
connection for lung cancer.  The service medical records do 
not include a diagnosis of lung cancer in service.  There is 
no evidence of a diagnosis of lung cancer during the initial 
post service year.  As is set out above a well grounded claim 
includes a current diagnosis of the disorder in question.  
There is no evidence in the claims folder which includes a 
medical diagnosis by a competent medical professional of a 
diagnosis of lung cancer.  The only reference to lung cancer 
is in the April 1994 statement of the veteran.

While the veteran is competent to testify as to symptoms he 
experiences he is not competent to diagnosis a medical 
disorder.  A lay person is not competent to make a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

The Court has held that a well grounded claim must include a 
current diagnosis of the claimed disability.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. Oct. 7, 1997), aff'd 9 Vet. 
App. 341 (1996) (adopting the definition of the Court of a 
well-grounded claim as set forth in Caluza v. Brown, 7 Vet. 
App. 498, 506 (aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this 
case the veteran has not presented any evidence of a 
diagnosis of lung cancer.  For that reason his claim for 
service connection of lung cancer is not well grounded.  
Absent proof of a present disability there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran has been diagnosed with lung disorders which have 
been variously diagnosed as asthma, reactive airway disease, 
bronchitis and chronic obstructive pulmonary disease.  The 
Board next considered whether the veteran's claim for service 
connection for a lung disability based on the current 
diagnoses of these disorders was well grounded.  

The service medical records do not include any diagnosis of a 
lung disorder in service.  The veteran has testified that he 
was not diagnosed with a lung disorder in service.  Service 
connection may also be granted when a disability manifests 
itself after service separation if the provisions of 
38 C.F.R. §§ 3.303, 3.307, 3.309 or 3.311 are met.  

The veteran has asserted that his current lung disability is 
due to exposure to ionizing radiation in service.  Service 
connection for such a condition may be established in one of 
three different ways:  

(1) By demonstrating that the condition at issue is one 
of the diseases that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309;

(2) by demonstrating direct service connection under 38 
C.F.R. § 3.303(d), a task that "includes the difficult 
burden of tracing causation to a condition or event 
during service", Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994); or 

(3) by demonstrating direct service connection under § 
3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  See Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).

Under 38 C.F.R. § 3.309 presumptive service connection is 
provided for certain disabilities as a result of 
participation in a radiation risk activity.  The disabilities 
included in the list of radiogenic diseases in 38 C.F.R. 
§ 3.309 do not include either asthma, reactive airway 
disease, bronchitis or chronic obstructive lung disease.  In 
addition, the veteran has not asserted that he participated 
in a radiation risk activity as defined in 38 C.F.R. § 3.309.  
The veteran has not presented a well grounded claim for 
service connection under 38 C.F.R. § 3.309.  

The veteran has asserted that he was exposed to ionizing 
radiation as part of his work in service with missiles 
containing nuclear warheads.  An alternative method for 
granting service connection based on exposure to ionizing 
radiation in service is set out in 38 C.F.R. § 3.311.  

The United States Court of Appeals for the Federal Circuit 
discussed the chronological obligations incumbent upon the 
Secretary under section 3.311 in Ramey v. Gober, 120 F.3d 
1239, 1241-42 (Fed. Cir. 1997).  Therein, the Federal Circuit 
stated the following:

Section 3.311, which the agency 
promulgated following the enactment of 
the Radiation Compensation Act, 
establishes a procedure for dealing with 
claims brought by radiation-exposed 
veterans or their survivors.  When it is 
determined that a veteran was exposed to 
ionizing radiation during service and 
developed a radiogenic disease within a 
specified period after exposure, the 
regulation provides that the claim will 
be referred to the DVA's Under Secretary 
for Benefits.  See 38 C.F.R. § 3.311( 
b)(1).

In Hilkert v. West, 12 Vet. App. 145, 148 (1999), the Court 
noted that the claimant must first establish that he suffers 
from a radiogenic disease.  See 38 C.F.R. §3.311(b)(2).  This 
disease must manifest within a certain time period.  See 38 
C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to his radiation 
exposure while in service, VA must then obtain a dose 
assessment.  38 C.F.R. § 3.311(a)(1); see Wandel v. West, 11 
Vet. App. 200 (1998).  After it is determined by the dose 
assessment that the veteran was exposed to radiation, the RO 
is then required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b); 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); Wandel, supra.

The list of radiogenic diseases in 38 C.F.R. § 3.311 does not 
include either asthma, reactive airway disease, bronchitis or 
chronic obstructive lung disease.  The veteran has not 
presented evidence of a radiogenic disease which is necessary 
to establish a well grounded claim under 38 C.F.R. § 3.311.  

In the alternative the veteran may present proof that the 
exposure to ionizing radiation in service caused the 
development of his current lung pathology.  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The veteran has not 
presented any evidence other than his own assertions that his 
current lung disability is due to exposure to ionizing 
radiation in service.  In the absence of medical evidence 
providing the requisite medical nexus between the veteran's 
current lung pathology and exposure to ionizing radiation in 
service, the veteran's claim for service connection for a 
lung disability based on exposure to ionizing radiation in 
service is not well grounded.  

The veteran has also asserted that his current lung 
disability is due to exposure to Agent Orange in service.  
Pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 
3.309(e), in the case of a Vietnam-era veteran, no direct 
evidence as to the in-service incurrence and medical nexus 
prongs is necessary when the provisions of those sections are 
satisfied.  See Brock v. Brown, 10 Vet.App. 155, 162 (1997).  

The implementing regulation provides:

A veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975[,] and has a disease 
listed at § 3.309(e) shall be presumed to 
have been exposed during such service to 
an herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

38 C.F.R. § 3.307(a)(6)(iii) (1998) (emphasis added).  In 
McCartt v. West, 12 Vet. App. 164 (1999), the Court noted 
that the regulatory presumption will not satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e).

A review of 38 C.F.R. § 3.309(e) reveals that asthma, 
reactive airway disease, bronchitis or chronic obstructive 
lung disease are not listed as diseases for which presumptive 
service connection due to exposure to herbicide agents is 
provided.  

When as in this case the veteran is not entitled to the 
presumption of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309 in order for the claim to be well grounded there must 
be competent medical evidence in the record showing an 
etiological relationship between the disability and the 
period of military service.  See Darby v. Brown, 10 Vet. 
App. 243 (1997).  

The Board has carefully examined the letter from the 
veteran's private physician to determine if it constitutes 
competent medical evidence of a nexus between exposure to 
Agent Orange and the veteran's lung disorder.  The veteran's 
private physician stated that, "He (the veteran) does have 
prior exposure to both tobacco smoke and agent orange.  It is 
possible that his allergic symptoms may be partially related 
to those prior exposures."  The physician has not indicated 
that he veteran's exposure to agent orange caused the veteran 
to develop chronic obstructive pulmonary disease, asthma or 
bronchitis.  He has stated a possible relationship to 
"allergic symptoms."  No rationale or clinical data were 
offered to support the opinion.  By using the term 
"possible," without supporting clinical data or other 
rationale, the veteran's private physician's opinion simply 
is too speculative to provide the degree of certainty 
required for medical nexus evidence.  See Sacks v. West, 11 
Vet.App. 314 (1998) (treatise evidence lacks the degree of 
certainty to provide a medical nexus); see also Dixon v. 
Derwinski, 3 Vet.App. 261 (1992).  In Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), the Court suggested that a doctor's 
opinion, expressed in terms of may, was too speculative, on 
its own, to establish a well-grounded claim).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992), the Court held 
that a doctor's opinion that the veteran's service-connected 
condition "may or may not" have contributed to his cause of 
death was inadequate nexus evidence to well grounded the 
claim.

The Board has concluded that in this instance the private 
physician's use of inconclusive language and failure to 
relate exposure to Agent Orange directly to the development 
of asthma, chronic obstructive pulmonary disease and 
bronchitis result in his statement being inadequate to well 
ground the veteran's claim.  

The veteran has also related his current lung disorder to 
exposure to toxic chemicals in service.  He has not presented 
any competent medical evidence of any relationship between 
his exposure to toxic substances in service and the 
development of a lung disability.  

In September 1998 the veteran asserted that his lung disorder 
was due his use of tobacco products.  Congress has prohibited 
the grant of service connection for disability on the basis 
that such disability resulted from disease attributable to 
the use of tobacco products during the veteran's active 
service for claims filed after June 9, 1998.  38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 1999).  In this case, the 
provisions of 38 U.S.C.A. § 1103 are dispositive of this 
theory of entitlement and require that the claim be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Increased Rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  


Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

A specific diagnostic code is not provided for rating left 
axis deviation with a history of left anterior hemiblock.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (West 1998).  

In this instance the RO has determined that the most closely 
related condition based on anatomical location and 
symptomatology is auriculoventricular block, which is 
evaluated under Diagnostic Code 7015.  

During the pendency of this appeal VA issued new regulations 
for evaluating disability due to cardiovascular disorders.  
62 Fed. Reg. 65207-65224 (December 1997).  The new criteria 
became effective as of January 12, 1998.  

Prior to January 12, 1998, a 10 percent rating was provided 
for incomplete auriculoventricular block without syncope but 
occasionally symptomatic.  A 30 percent rating was assigned 
for complete block without syncope or minimum rating when 
pacemaker has been inserted.  38 C.F.R. § 4.104, Diagnostic 
Code 7015 (as in effect prior to January 12, 1998).

On or after January 12, 1998, Diagnostic Code 7015 provided a 
10 percent rating for auriculoventricular block when a 
workload of greater than 7 METs (metabolic equivalents at 
which cardiac symptoms develop), but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication or a pacemaker is required.  A 30 
percent rating is assigned when a workload of greater than 5 
METs, but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, syncope or; evidence of cardiac 
hypertrophy or dilatation of electrocardiogram, 
echocardiogram or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 
7015 (effective as of January 12, 1998).  


Factual Background.  The service medical records reflect that 
an electrocardiogram (EKG) in May 1959 revealed a left axis 
deviation with non-specific T wave changes.  In October 1968 
an EKG revealed a marked left axis deviation and abnormal 
conduction delay, left bundle branch system.  In May 1972 the 
veteran had an abnormal ECG-IRBBB (incomplete right bundle 
branch block) with abnormal superior vector left anterior 
hemiblock.  Intermittent mild chest pain after exertion 
occurred a year ago.  He had no chest pain at that time.  The 
examiner stated that the ECG showed a marked left axis 
indicative of left anterior hemiblock, however, he could not 
read an incomplete right bundle branch block on the tracing.  
The veteran had an identical tracing made in May 1971.  The 
changes reflected some atherosclerosis, but nothing except 
follow up was indicated.  The diagnosis was left anterior 
hemiblock.  The veteran was noted to be fit for duty.  

The veteran was examined in preparation for retirement from 
the service in February 1973.  An EKG revealed an abnormal 
left axis deviation.  The examiner noted that the veteran had 
a history of a left anterior hemiblock.  

In May 1980 a VA consult was ordered to investigate why the 
veteran had fainted.  An EKG revealed sinus bradycardia and 
left axis deviation in June 1980.  X-rays revealed that the 
heart size was within limits.  A neurological consult was 
performed in July 1980.  The report revealed that three 
months previously the veteran had syncope.  Prior to the 
syncope he was nauseated.  There was no increased sweating.  
His vision blackened and then he had syncope.  There were no 
cardiac symptoms.  It happened at 12 noon.  He did not have 
breakfast.  He had eaten before previous episodes.  His 
neurological evaluation was entirely normal.  The examiner's 
impression was that there was no neurological reason for the 
fainting.  The EKG showed sinus bradycardia.  The veteran's 
pulse was 48.  The examiner stated that might be the reason 
for the fainting.  A cardiology consult included a diagnosis 
of syncope of non-cardiac origin.  

Private hospital records from April 1990 include an EKG 
report.  It was noted to be abnormal with left axis 
deviation.  

May 1990 private medical records include chest X-rays.  The 
X-rays revealed cardiac size was normal.  

June 1990 private medical records include chest X-rays.  The 
X-rays revealed cardiac size was normal.  

Private medical records from January 1991 include chest X-
rays which revealed that the heart was within normal limits.  
An EKG was noted to be abnormal.  

VA hospital records from May 1991 reveal that the veteran had 
a history of EKG abnormalities with a left anterior 
hemiblock.  He had normal MUGA (multigated angiogram) in 
August 1990 and a normal echo in September 1990.  An EKG 
showed sinus tachycardia at 110, left anterior hemiblock, 
inferior Qs in II, III and F.  It was unchanged from previous 
EKGs.  

June 1991 VA chest X-rays revealed a normal heart silhouette.  
The examiner's impression was that the X-rays were negative 
for acute cardiopulmonary disease.  July 1991 VA chest X-rays 
revealed an essentially normal chest.  

July 1992 VA chest X-rays revealed an infiltrate in the right 
cardiophrenic angle area believed to be pneumonia.  There 
might also have been a small amount of pneumonitis in the 
left cardiophrenic angle area.  No other abnormality was 
noted.  

Private medical records from July 1993 revealed a normal 
heart.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in November 1993.  He stated that he had a pain 
sometimes.  He could not tell if it was indigestion.  He was 
not taking any medication for his heart.  He has chest pain 
maybe every three months.

In April 1994 the veteran submitted a claim for an increased 
rating for his heart disability.  He asserted that he had 
experienced a mild heart attack in March 1994. He was seen by 
a Dr. Thompson at the Columbia, South Carolina, VA Medical 
Center.  

VA records from April 1994 reveal that the veteran complained 
of episodes of syncope.  The examiner noted that the veteran 
had bronchial asthma.  He complained of syncope and near 
syncope episodes for two years.  A previous Holter in the 
1980's revealed very slow rate.  He had two or three minutes 
of warning prior to loss of consciousness.  There were no 
palpations, chest pain, diaphoresis, "black outs."  The 
assessment was bronchial asthma, improved, sinusitis, 
improved and syncope.  A Holter monitor and cardiology 
evaluation were recommended.  

A VA cardiology consult report in April 1994, included a 
history of symptoms of near syncope as well as two episodes 
of syncope in twenty years.  The examiner's impression was 
that the veteran had chronic near syncope/syncope for 20 
years and atypical chest pain syndrome.  An echocardiogram 
and 24 hour Holter monitoring were recommended.  

In July 1994 VA records noted the veteran complained of 
lightheadedness with standing and riding in the car for 
prolonged periods.  They lasted three to five minutes.  The 
assessment was ortho static symptoms.  

Private medical records from November 1994 include chest X-
rays which revealed that the cardiovascular structures 
appeared normal.  An EKG was noted to be abnormal.  

VA cardiology records from November 1994 included an 
evaluation for atypical chest pain.  An exercise stress test 
was performed without chest pain for nine minutes.  A Holter 
monitor in October 1994 showed no complex etiology.  Physical 
examination was unremarkable.  The EKG was normal.  The 
assessment was no cardiac source for complaints identified, 
would consider gastrointestinal work up if symptoms persist.  

December 1995 VA chest X-rays were negative.  

The Board ordered that the veteran be afforded a VA 
cardiovascular examination in an April 1997 remand.  The 
veteran was examined in May 1997.  The VA examiner reviewed 
the veteran's claims folder.  The veteran denied any symptoms 
of typical coronary artery disease.  He had no documented 
coronary artery disease.  He did describe rare, quite 
atypical chest pain that did not seem  to be ischemic in 
origin.  An EKG showed normal sinus rhythm with a left 
anterior hemiblock with no other abnormality.  After review 
of the claims folder, the examiner found no reason to believe 
that the veteran had any symptoms of significant coronary 
artery disease.  The veteran would be in a New York Heart 
Association Class O.  Further, the examiner stated that the 
veteran's left anterior hemiblock noted on EKG was truly an 
incidental finding of no significant clinical impact.

A VA examination of the heart was performed in February 1999.  
The VA examiner reviewed the claims folder and the remand.  
The examiner elicited the following history.  The veteran 
denied any symptoms of syncope, near syncope, 
lightheadedness, palpitations or any other symptom of heart 
rhythm disturbance.  He described very atypical chest pain 
that did not seem to be cardiac in etiology.  Cardiovascular 
examination revealed normal S1 and S2 without murmur, rub or 
gallop.  No carotid bruits were noted.  His blood pressure 
was 156/84.  There was no clubbing or edema.  The EKG showed 
normal rhythm with a left anterior fascicular block.  The 
examiner's impression was that the veteran had left anterior 
fascicular block noted on EKG.  The examiner stated that in 
all likelihood it was not symptomatic.  He commented that it 
was not a pathological condition, but was considered to be a 
normal variant in a gentlemen of the veteran's age.  No 
specific therapy or other intervention was indicated for 
asymptomatic anterior fascicular block.


Analysis.  As is noted above, during the pendency of the 
veteran's appeal new regulations for evaluating disability 
due to cardiac disorders were issued.  The Court in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) held that where laws or 
regulations change, after a claim has been filed or reopened, 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
In Rhodan v. West, 12 Vet. App. 55 (1998) the Court addressed 
the effective date of the revised criteria for rating mental 
disorders.  The Court held that the effective date rule, 
38 U.S.C.A. § 5110(g), prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  See DeSousa v. Gober, 10 Vet.App. 461, 
467 (1997); see also McCay v. Brown, 9 Vet.App. 183, 187 
(1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

The veteran's left axis deviation with a history of left 
anterior hemiblock is currently rated as 10 percent 
disabling.  Prior to January 12, 1998, the evidence of record 
does not include any evidence of a complete block which is 
one criteria for a 30 percent rating.  There is also no 
evidence in the claims folder which indicates that the 
veteran has had a pacemaker inserted.  

After January 12, 1998, there is no evidence of a complete 
block or insertion of a pacemaker as required in the old 
criteria.  Under the new criteria there is no evidence of 
symptoms related to cardiac pathology.  The VA examiner 
stated that the veteran's left anterior fascicular block was 
asymptomatic.  

The veteran asserted that he had suffered a heart attack.  A 
careful review of the medical records subsequent to March 
1994 reveal that the veteran was examined to determine the 
etiology of an episode of syncope.  No cardiac pathology was 
found after testing and evaluation over a several month 
period.  

The medical records do not include any evidence of 
enlargement or cardiac hypertrophy.  The X-rays all revealed 
the heart to be of normal size.  

The Board has noted that the VA examination reports do not 
include any references to Mets.  In this case both of the VA 
examiners made it very clear that the veteran's service 
connected disability did not produce any symptoms.  No 
benefit would flow to the veteran by remanding his claim to 
obtain information which would not in any way change the 
outcome.  

The evidence of record does not demonstrate that the 
veteran's service-connected cardiac disability meets that 
criteria for a rating in excess of 10 percent either under 
the old or new criteria.  

An evaluation in excess of 10 percent for left axis deviation 
with a history of left anterior hemiblock is not warranted.  


ORDER

Service connection for a lung disability is denied.  

An increased rating for left axis deviation with a history of 
left anterior hemiblock is denied.  


REMAND

The veteran is seeking service connection for bladder cancer 
based on exposure to ionizing radiation and other toxic 
substances in service.  The Board remanded the veteran's 
claim for service connection for bladder cancer in November 
1998.  In the remand the Board pointed out the veteran had 
submitted claim which met the criteria for consideration for 
service connection for bladder cancer based on exposure to 
ionizing radiation in service under 38 C.F.R. § 3.311.  A 
claim for benefits under 38 C.F.R. § 3.311 is a unique sort 
of service-connection claim.  The VA must supply special 
claims-development assistance upon a showing that a claimant 
falls under that section's provisions, even where the claim 
might not otherwise satisfy the criteria for a well grounded 
claim, as outlined in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has presented competent medical evidence of a 
diagnosis and treatment for bladder cancer.  Urinary bladder 
cancer is specifically listed in 38 C.F.R. § 3.311 as a 
radiogenic disease.  The veteran has verified active military 
service which included working as a missile mechanic.  The 
veteran has not asserted that he participated in a radiation 
risk activity as set out in 38 C.F.R. § 3.309.  Therefore 
presumptive service connection under 38 C.F.R. § 3.309 is not 
applicable.  The veteran's bladder cancer was diagnosed more 
than five years after his claimed exposure to ionizing 
radiation in service.  The veteran has asserted that his 
bladder cancer was caused by his exposure to ionizing 
radiation in service.  He asserts that he was exposed while 
working with missiles armed with nuclear warheads.  The 
veteran's claim has met the criteria for a consideration 
under 38 C.F.R. § 3.311.

In the November 1998 remand the Board pointed out that the 
veteran's claim must be developed under 38 C.F.R. § 3.311.  A 
review of the claims folder reveals that the RO requested 
additional service medical records and the veteran's DD Form 
1141.  In January 1999 the RO received additional service 
medical records, but not the DD Form 1141.

The first indented paragraph of the remand instructed the RO 
to contact the service department for evidence of the 
veteran's occupational radiation exposure.  The RO did not do 
so.  The Court in Stegall v. West, 11  Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  

The veteran's claim must again be remanded for completion of 
development of the veteran's claim.  The Veterans Benefits 
Administration Manual (M21-1), Part III, Chapter 5, Paragraph 
5.11 sets out the steps for development of a claim based on 
occupational exposure to ionizing radiation under 38 C.F.R. 
§ 3.311.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake the 
development of the veteran's claim for 
service connection for bladder cancer as 
provided in 38 C.F.R. § 3.311 and the 
Veterans Benefits Administration Manual 
(M21-1), Part III, Chapter 5, Paragraph 
5.11.

2.  When development has been completed 
to the extend possible the RO should 
readjudicate the veteran's claim with 
consideration of the Court's holding in 
Hilkert v. West, 12 Vet. App. 145 (1999).  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

